Citation Nr: 1828657	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  13-00 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to other service connected disabilities.

2. Entitlement to a rating in excess of 20 percent for the period prior to August 19, 2015, and in excess of 40 percent thereafter, for diabetes mellitus.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and August 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In August 2015, a Travel Board hearing was held and the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is included in the Veteran's claims file. 

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working.  In this case, the record raises the issue of TDIU; thus, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

The issues of entitlement to service connection for sleep apnea and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






FINDINGS OF FACT

1. For the period prior to August 19, 2015, the Veteran's diabetes mellitus was characterized by treatment requiring insulin, restricted diet, and oral hypoglycemic agent.

2. For the period starting August 19, 2015, the Veteran's diabetes mellitus was characterized by treatment requiring insulin, restricted diet, and regulation of activities.


CONCLUSIONS OF LAW

1. For the period prior to August 19, 2015, the criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.119, Diagnostic Code 7913 (2017).

2. For the period starting August 19, 2015, the criteria for a rating in excess of 40 percent for diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.27, 4.119, Diagnostic Code 7913 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, staged ratings for the disability on appeal have already been assigned; accordingly, the Board will discuss the propriety of the ratings assigned at each stage.

The Veteran's diabetes mellitus has been rated under the provisions of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under DC 7913, a 20 percent rating is assigned for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. 

A 40 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

A 60 percent rating is assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

The term "regulation of activities" is specifically defined as "avoidance of strenuous occupational and recreational activities" with the intention of avoiding hypoglycemic episodes. See Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007); see also VBA Manual M21-1, III.iv.4.M.1.e. Information on Regulation of Activities.  Medical evidence is required to support this criterion; a medical provider must indicate that the claimant's "diabetes is of such severity that he should curtail his activities such as to avoid strenuous activity." Camacho, 21 Vet. App. at 364.  

Analysis

The Veteran contends that he is entitled to an increased rating for his diabetes mellitus for the period prior to August 19, 2015 because the current assigned rating does not adequately represent the severity of his condition.  The preponderance of the evidence demonstrates that the Veteran's diabetes mellitus was characterized by treatment requiring insulin, restricted diet and oral hypoglycemic agent.  In connection with his claim, the Veteran underwent a VA examination in June 2012.  The Veteran reported requiring a restricted diet, use of an oral hypoglycemic agent and more than one insulin injection per day.  The Veteran also stated that he could not stand or walk for long periods of time due to his diabetic neuropathy.  However, the Veteran did not report avoidance of activities with the intention of avoiding hypoglycemic episodes.  

VA treatment records for this time indicate a similar level of severity.  The Veteran's diabetes mellitus was treated with restricted diet, insulin and hypoglycemic agents. See August 2012 CAPRI, pp. 1, 59, 65, 77, 102, 125, 129; December 2015 VA Treatment Records, pp. 1, 9, 13, 17, 22, 28.  The restrictions on the Veteran's standing and walking for long periods of time were attributed to his neuropathy. See September 2012 Private Treatment Records, p. 1.  The Veteran was treated in the emergency room for severe hypoglycemia in February 2015, see December 2015 Private Treatment Records; however, there is no other evidence of record that demonstrates that the Veteran had other periods of hospitalization for hypoglycemia or ketoacidosis or regulated activities.

For the period prior to August 19, 2015, the Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 20 percent for diabetes mellitus.  In order to receive a higher evaluation, the Veteran's diabetes mellitus would need to require regulation of activities with the intention of avoiding hypoglycemic episodes.  However, the evidence fails to demonstrate that the Veteran's activities were regulated for the purposes of avoiding hypoglycemic episodes.  Rather, the Veteran's disability was characterized by use of insulin, hypoglycemic agents, restricted diet, and restricted activities related to his service-connected neuropathy.  The Board acknowledges the Veteran's February 2015 visit to the emergency room for hypoglycemia, however, the predominant symptoms for this stage are contemplated by the 20 percent rating and the Veteran's separate ratings for lower extremity neuropathy. See 38 C.F.R. § 4.14.  Accordingly, a rating in excess of 20 percent for diabetes mellitus for the period prior to August 19, 2015 is not warranted.

For the period starting August 19, 2015, the Board finds that there is insufficient evidence to warrant a rating in excess of 40 percent for diabetes mellitus.  The Veteran underwent VA examinations in December 2015, May 2017 and April 2018.  The Veteran reported requiring a restricted diet, insulin, and oral hypoglycemic agents to treat his diabetes mellitus.  At both examinations, the Veteran reported visiting his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times a month, and he reported no episodes of hypoglycemia or ketoacidosis that required hospitalizations over the prior 12 months.  The December 2015 examination report indicated that the Veteran required regulation of his activities to avoid hypoglycemic episodes.  Treatment records reflect a similar severity to that reported at the VA examinations.  The Veteran's diabetes has been treated with restricted diet, insulin and oral hypoglycemic agents. See November 2016 CAPRI, pp. 61, 65, 144, 169, 172, 197; March 2018 CAPRI, p. 23.  However, the insulin the Veteran uses is five times more concentrated than regular insulin. See December 2015 VA Treatment Records. 

The Veteran discussed the severity of his diabetes at the August 2015 hearing.  He indicated that his activities were restricted by his neuropathy and that he sees his diabetic doctor once per month. See August 2015 Hearing Transcript, pp. 10, 12.

For the period starting August 19, 2015, the Board finds that the weight of the evidence preponderates against a finding of entitlement to a rating in excess of 40 percent.  In order to receive a higher evaluation, the Veteran's diabetes mellitus must be characterized by episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  The evidence demonstrates that the Veteran was seen in the emergency room in February 2015 for a hypoglycemic episode; however, the Veteran was discharged without hospitalization.  The Veteran's disability has been largely characterized by use of insulin, hypoglycemic agents, restricted diet, and restricted activities.  The Board acknowledges that the Veteran's medications have increased in strength; however, the demonstrated symptoms are explicitly contemplated by the 40 percent rating.  Accordingly, a rating in excess of 40 percent for diabetes mellitus for the period starting August 19, 2015 is not warranted.


ORDER

For the period prior to August 19, 2015, a rating in excess of 20 percent for diabetes mellitus is denied.

For the period starting August 19, 2015, a rating in excess of 40 percent for diabetes mellitus is denied.


REMAND

A remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for sleep apnea and TDIU. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).
The May 2017 VA examiner discussed the Veteran's wife's statements regarding the Veteran's loud snoring while in service, however, the examiner did not address her contentions that the Veteran's sleep was also restless and non-restorative. See November 2010 Third Party Correspondence, p. 1.  Accordingly, on remand, the Veteran's claims file should be returned to the examiner that provided the May 2017 opinion to consider the statements set forth by the Veteran's spouse. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical opinions must address the relevant facts).

The issue of entitlement to TDIU was raised in a December 2015 statement by the Veteran's former employer. See December 2015 Buddy Statement.  The AOJ has not yet adjudicated this claim.  Accordingly, on remand, the AOJ should provide the Veteran with the appropriate notice for TDIU; request the Veteran's complete employment and education history; and, obtain a medical opinion that addresses the collective impact of the Veteran's service-connected disabilities on his employability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records and associate them with the claims file.

2. Send the Veteran a duty-to-assist letter pursuant to 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to what information or evidence is needed to substantiate a claim for TDIU, as well as VA Form 21-8940.

3. Return the claims file to the May 2017 VA examiner and obtain an addendum opinion on the nature and etiology of the Veteran's sleep apnea.  The examiner must address statements by the Veteran's spouse, as reported to his physician, that the Veteran had sleep that was restless and non-restorative while in service. See November 2010 Third Party Correspondence, p. 1.  The examiner is advised that the Veteran and his spouse are competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4. Schedule the Veteran for a VA examination by an appropriate examiner.  The ultimate purpose of the examination is to ascertain the collective impact of the Veteran's service-connected disabilities on his ability to work.  If appropriate, any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file. 

The examiner should elicit and set forth the pertinent facts regarding the Veteran's medical, education and employment history; day-to-day functioning; and, industrial capacity.  The examiner should address the Veteran's current ability to function in an occupational environment.

The examination report should also indicate if there is any form of employment that the Veteran could perform and, if so, what type.  A written copy of the report should be associated with the claims file.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


